United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2876
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Ben Culbertson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: March 15, 2018
                              Filed: March 21, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Ben Culbertson pleaded guilty to a child-pornography charge and now appeals
his sentence. The district court1 sentenced him to 264 months in prison—near the low

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
end of his sentencing guidelines range—to be followed by supervised release for life,
with conditions. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of the
prison term and the propriety of two special conditions of supervised release.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing a sentence under the deferential abuse-of-discretion
standard; discussing substantive reasonableness; and noting that if the defendant’s
sentence is within the guidelines range, then the appellate court may, but is not
required to, apply a presumption of reasonableness). We further conclude that the
court did not abuse its discretion in imposing the two challenged special conditions
of supervised release. See United States v. Godfrey, 863 F.3d 1088, 1101 (8th Cir.
2017) (stating that this court reviews the imposition of special conditions of
supervised release for abuse of discretion); see also 18 U.S.C. § 3583(d) (setting forth
general criteria for special conditions of supervised release); cf. United States v.
Wiedower, 634 F.3d 490, 493-94 (8th Cir. 2011) (discussing polygraph testing as a
special condition of supervised release); United States v. Crume, 422 F.3d 728, 733
(8th Cir. 2005) (discussing restrictions on internet usage as a special condition of
supervised release).

      In addition, having independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly,
we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                          -2-